Case 2:19-cv-00266-GZS Document 20 Filed 06/23/20 Page 1 of 1              PageID #: 827



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

  CHRISTINE C.,                             )
                                            )
                        Plaintiff,          )
         v.                                 )      No. 2:19-cv-00266-GZS
                                            )
  ANDREW M. SAUL, Commissioner              )
  Of Social Security,                       )
                                            )
                        Defendant.          )


                         ORDER AFFIRMING THE
              RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


         No objections having been filed to the Magistrate Judge's Recommended Decision

  (ECF No. 19) filed June 7, 2020, the Recommended Decision is AFFIRMED.

         Accordingly, it is ORDERED that the Commissioner’s Decision is hereby

  AFFIRMED.

                                                   _/s/ George Z. Singal        __
                                                   United States District Judge

  Dated this 23rd day of June, 2020.
